DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered. Claims 1-3 and 5-6 have been cancelled, claims 4 and 7 have been amended, and claim 9 has been added. Thus, claims 4 and 7-9 remain pending.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 02/16/2021, with respect to the rejection of claim 4 under 35 USC 103 in view of Choi, Endo, Ohnishi, and LeMole have been fully considered but are not persuasive. Applicant argues that Endo does not include a plurality of curved parts formed to be arc-shaped gentle curves. However, The Office respectfully disagrees. Applicant defines “arc-shaped gentle curve” as an arch (see applicant’s arguments page 4). However, the term “gentle” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. Thus, “arc-shaped gentle curve” is being interpreted as any shape that has a curve. As shown in Endo (fig. 7(c) and ¶ 0048), the plurality of curved parts are arched which is a curve and meets the interpretation of “arc-shaped gentle curve”. Therefore, the office maintains that Endo teaches a plurality of curved parts formed to be arc-shaped gentle curves. Applicant further argues that the cutting edge of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This feature is not claimed, thus Endo does not have to perform this function. Applicant also argues that in Endo, the curvatures of the arc shapes are not equal to each other. The curvatures of the arc shapes of the plurality of curved parts of Endo appear to be equal to each other but it is not expressly disclosed. However, it is obvious in view of Gardner V. TEC. that the curvatures of the arc shapes are equal to each other. Therefore, The Office maintains that Choi as modified teaches the amended limitations of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the plurality of curved parts of the annular-shaped blade edge and the curved part of the second blade part are formed to be arc-shaped gentle curves” in lines 19-20. The term “arc-shaped gentle curves” is a relative term which renders the claim indefinite. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Patent No. US 7,258,694 B1) in view of Endo (PG Pub US 2006/0116606 A1), Ohnishi et al. (PG Pub US 2011/0105944 A1) and LeMole (Patent No. US 5,893,369 A), hereinafter Choi, Endo, Ohnishi, and Lemole.
Regarding claim 4, Choi discloses (figs. 9-14) 
A tissue excision instrument for excising a part of a biological tissue to pierce the biological tissue, comprising: 

a punching part 115 having a pointed head part 101 at an end of the punching part 115 and housed in the blade part 105, the blade part 105 being configured to move upwardly and downwardly in an axial direction thereof such that the pointed head part 101 protrudes from and retracts into the blade part 105 (col. 11 ln. 12-36), and
the pointed head part 101 includes a conical shape portion 125 having an apex 124 at a tip side 126 thereof in the axial direction and a second blade part 102.
Choi does not disclose wherein the annular-shaped blade edge has a plurality of curved parts having arc shapes respectively, curvatures of the arc shapes being equal to each other, and formed along a peripheral direction of the annular-shaped blade edge; the plurality of curved parts of the annular-shape blade edge are formed to be arc-shaped gentle curves.
However, Endo, in the same field of endeavor teaches a similar tissue excision instrument wherein the annular-shaped blade edge 6 has a plurality of curved parts having arc shapes respectively (see fig. 7c and ¶ 0048), and formed along a peripheral direction of the annular-shaped blade edge 6 (see fig. 7c and ¶ 0048); the plurality of curved parts of the annular-shape blade edge 6 are formed to be arc-shaped gentle curves (see fig. 7c and ¶ 0048, the arc-shaped gentle curves is being interpreted as any shape that is curved).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Choi to have the annular-shaped blade edge have a plurality of curved parts having arc shapes respectively, and formed along a peripheral direction of the annular-shaped blade edge; the plurality of curved parts of the 
Choi as modified does not expressly disclose curvatures of the arc shapes being equal to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Choi as modified to have curvatures of the arc shapes being equal to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Choi as modified would not operate differently with the claimed curvatures and since the plurality of curved parts are intended to excise tissue, the device would function appropriately having the claimed curvatures. Further, applicant places no criticality on the curvatures claimed, indicating simply that the curved parts are provided at equal intervals without a specific reason (see specification ¶ 0019).
Choi still does not disclose the second blade part having a curved part with an arc shape curved toward the tip side on a bottom surface of the conical shape portion; the curved part of the second blade part is formed to be an arc-shaped gentle curve.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Choi to have the second blade part having a curved part with an arc shape and curved toward the tip side on a bottom surface of the conical shape portion; the curved part of the second blade part is formed to be an arc-shaped gentle curve as taught by Ohnishi, for the purpose of proving the second blade part with a tissue holding surface in order to prevent excised tissue from entering the blood stream and causing subsequent damage (see Ohnishi ¶ 0040).
Choi still does not disclose where the second blade part contacts an inner circumference of the annular-shaped blade edge when the blade part moves downwardly to retract the pointed head part, and the second blade part is configured to slide on the inner circumference of the annular-shaped blade edge to excise the tissue which the pointed head part pierces when the pointed head part retracts into the blade part.
However, LeMole, in the same field of endeavor teaches (figs. 6-8) a similar puncturing instrument comprising a pointed head part 34 that has a second blade part 32 where the second blade part 32 contacts an inner circumference of the annular-shaped blade edge 30E when the blade part 30 moves downwardly to retract the pointed head part 34 (see fig. 8), and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Choi to have the second blade part contact an inner circumference of the annular-shape blade edge when the blade part moves downwardly to retract the pointed head part, and the second blade part is configured to slide on the inner circumference of the annular-shape blade edge to excise the tissue which the pointed head part is pierced when the pointed head part retracts into the blade part, as taught by LeMole, for the purpose of capturing the cut tissue in order to prevent the tissue from entering into the blood stream and causing subsequent damage (LeMole: col. 6 ln. 16-36).

Regarding claim 7, modified Choi discloses the claimed invention substantially as claimed, as set forth above in claim 4.  Choi further teaches that (figs. 9-14) that the punching part 115 further includes a first cylindrical part (see annotated fig. 10 below) having a diameter substantially same as that of an opening inside the inner circumference of the annular-shaped blade edge 104 (the outer wall of the first cylindrical part is shown to be in contact with the inner wall of 105), and a second cylindrical part (see annotated fig. 10 below) arranged between the first 2Application No.: 16/046,388cylindrical part and the pointed head part 101 and having a diameter smaller than those of the first cylindrical part and the opening inside the inner circumference of the 

    PNG
    media_image1.png
    527
    381
    media_image1.png
    Greyscale


Regarding claim 8, modified Choi discloses the claimed invention substantially as claimed, as set forth above in claim 7.  Choi further teaches that (figs. 9-10) that an outer case 108 in which the blade part is housed 105, including a finger hook 111 at a side portion thereof, and a spring 117, wherein the punching part 115 further includes a pin 112 arranged at another end of the punching part 115 opposite to the pointed head part 101 and fixed to the outer case .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Endo, Ohnishi, and LeMole as applied to claim 4 above, and further in view of Bladen et al. (PG Pub US 2020/0205794 A1), hereinafter Bladen.
Regarding claim 9, modified Choi discloses the claimed invention substantially as claimed, as set forth above in claim 4. Modified Choi teaches (refer to Endo fig. 7c) the plurality of curved parts of the annular-shaped blade edge 6 includes three curved parts (see fig. 7(c) and ¶ 0048) and curved upwardly and downwardly in an axial direction of the blade part to form a plurality of arches having the arc-shaped gentle curves (see fig. 7(c) and ¶ 0048). Modified Choi is silent regarding the three curved parts arranged at equal intervals along the inner circumference of the annular-shaped blade edge.
However, Bladen, in the same field of endeavor, teaches a similar tissue excision instrument 2 comprising three curved parts 7+8 arranged at equal intervals along the inner circumference of the annular-shaped blade edge 6 (see figs. 10 and 1a, ¶ 0168).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunn (PG Pub US 2013/0144187 A1) teaches a plurality of curved parts having curvatures being equal to each other and Morales et al. (PG Pub US 2015/0238218 A1) teaches a plurality of curved parts having arches being equal to each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771